Citation Nr: 1717119	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  07-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel







INTRODUCTION

The Veteran had active service from October 1965 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that rating decision the RO denied the Veteran's claim for a disability rating in excess of 10 percent for lumbosacral strain. 

In decisions issued in November 2010, January 2012, January 2014, and April 2015, the Board remanded the lumbosacral strain increased rating claim to the RO for further development.  Notably, in the November 2010 remand, the Board incorrectly recorded in the issues that a 20 percent rating was in effect for lumbosacral strain.  That incorrect rating was carried forward in the issues listed in subsequent supplemental statements of the case (SSOCs) and Board decisions remanding the claim, until corrected in a November 2015 SSOC.  A 20 percent rating was never effectuated in a rating decision and there was no reliance on benefit payments at that level; therefore, correcting the ministerial error is non-prejudicial.

The Veteran appealed the Board's April 2016 denial of an increased rating for the above issue to the United States Court of Appeals for Veterans Claims (Court).  In February 2017, the parties entered into a Joint Motion for Remand (JMR); thereafter, in an Order dated in February 2017 the Court vacated the Board's decision and remanded the matter for further consideration of the Veteran's lay statements regarding his flare-ups, pursuant to the JMR for further development and readjudication, since the Board did not adequately discuss evidence of functional loss during flare-ups.


FINDINGS OF FACT

During the appeal period, the Veteran's service-connected lumbar spine disability has been manifested by pain with limited motion.  The thoracolumbar spine was not productive of forward flexion limited to 60 degrees or less, or a combined range of motion of the thoracolumbar spine limited to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes of intervertebral disc syndrome having a total duration of at least two weeks during the past 12 months even when considering multi-day flare-ups of pain involving bedrest occurring yearly; or, radiculopathy or other associated objective neurologic abnormalities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

Standard letters sent to the Veteran in December 2005 and October 2008 satisfied the duty to notify provisions regarding the claim decided here.  Although some required notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice most recently in a November 2015 SSOC, which cured any timing-of-notice defect.  VA's duty to notify in this case has been satisfied.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).
The Veteran's service treatment records, post-service VA and private treatment records have been obtained, including more recent records pursuant to the Board's remands.

In February 2006, November 2007, January 2011, February 2012 and its March 2014 addendum, and in October 2015, VA afforded the Veteran examinations of his lumbosacral spine disability.  These examinations are, in the aggregate, sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  To the extent the Board previously found portions of the VA examinations to be inadequate, the October 2015 VA examination is now adequate.  In addition, these examination reports are supplemented by VA clinic records and the Veteran's description of symptomatology.  The record does not reflect a possible worsening of the lumbosacral spine disability since the last VA examination so as to warrant another examination.  Thus, VA's duty to assist has been met.

II. Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).

If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In an appeal of an increased rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6). 

VA's Rating Schedule provides a single set of criteria for rating conditions of the spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2016). 

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The notes below apply to the General Rating Formula for Diseases and Injuries of the Spine: 

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  See also 38 C.F.R. § 4.71a, Plate V.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, in the case of thoracolumbar spine disability, an unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or lumbar subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is warranted if with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id., Note (2).

III. Evidence

The material clinical evidence dated since the Veteran's September 29, 2005 claim on appeal includes findings from VA treatment records and VA examination reports dated since the first examination conducted in February 2006.
During the February 2006 VA examination, the Veteran denied having any numbness or tingling in his lower extremities, or any episodes of incapacitation or loss of bowel or bladder control.  He reported that he had probably missed two or three days of work over the previous 12 months due to his back.  He reported he was not using any canes, braces, or walkers, and denied having any falls.  He reported that he does brace himself on the countertop to get off of the toilet; otherwise his back condition did not affect his ability to groom or dress himself.  He reported that he was concerned that he may not be able at some time in the future to perform his work activities as a heating and air conditioning installation and maintenance person.  The Veteran brought records to the examination showing that the most recent diagnosis was sacroiliitis, with no mention of a recent episode of lumbar strain.

On examination of the low back, there was no significant kyphosis, lordosis, or scoliosis.  The Veteran was nontender to palpation over the spinous processes of the cervical, thoracic, or lumbar spine.  He reported complaints of some tenderness over the right sacroiliac joint.  There was no tenderness in the paravertebral muscles, palpable paravertebral muscle spasms, or obvious deformity or step off.  On range of motion study, flexion was to 80 degrees; extension to 22 degrees; lateral flexion to 25 degrees on the right and 30 degrees on the left.  Lateral rotation was to 45 degrees, bilaterally.  Repetition did not affect the range of motion or exacerbate the Veteran's pain.  The Veteran was able to perform these ranges of motion without difficulty or complaints of pain.  

On x-ray examination of the lumbar spine the findings included that the lumbar vertebrae height alignment and intervertebral spaces were maintained.  There was no displaced fracture or dislocation.  Degenerative changes of the lower lumbar facets were shown and the sacroiliac joints were unremarkable.  On x-ray examination the impression was degenerative changes of the lower lumbar facets.  After examination the report contains a diagnosis of mechanical low back syndrome with degenerative changes of the lumbar facets.

During a November 2007 VA examination, the Veteran reported that he had had doctor prescribed bedrest for incapacitation in the past 12 months due to back pain/strain.  He reported that he was on his back for two to four days over a weekend period along with two work days that he had to take off due to throwing out his back.  The Veteran indicated that he was independent in assisted daily living; and that he did have an impediment to his usual occupation due to the low back pain as well as service-connected bilateral foot pain.  The Veteran reported complaints of back pain that had progressively become worse over time and that bending over caused his back to go out.  He reported that his back symptoms limited his level of work activity.  He required Flexeril due to the back spasm in order to sleep.  During any flare-up he had severe low back cramps and spasm, and could not move for three to four days.  Any type of bending motion could cause flare up.  During flare-up he has a sharp pain he rated as 9/10.  The Veteran denied having any associated radiation of pain, weakness, numbness, or bladder or bowel dysfunction.

On examination, his posture and gait were normal.  He used no assistive device.  His back was bilateral and symmetrical without gross deformities or apparent congenital scoliosis.  There was no exaggerated thoracic kyphosis or lumbar lordosis.  There was no cervical, thoracic, or lumbar flattening.  Deep tendon reflexes were 4/4.  There was no atrophy, hypertrophy, or muscle spasm.  Straight leg raising was negative.  Strength was within normal limits.  

Repetitive (three times) range of motion of the thoracolumbar spine showed forward flexion to 70 degrees; extension to 30 degrees; right and left lateral flexion each to 30 degrees; and right and left lateral rotation to 40 degrees.  The examiner stated that he was unable to determine additional limitation due to flare-ups without resort to mere speculation.  There was no discomfort or difficulty with range of motion testing.  Other than as indicated above, there was no effusion, edema, erythema, tenderness, palpable deformities, or instabilities.  X-ray examination showed mild degenerative changes at L3/4 level.  The examination report contained a diagnosis of lumbar spine degenerative joint disease at L3/4 without radiculopathy.

On his November 2007 VA Form 9 substantive appeal, the Veteran noted he had constant low back pain and needed to take medication to sleep at night. 
In February 2008, the Veteran wrote in statements that due to his back condition he would miss days at work, including at least 7 sick leave days in December 2007 and additional sick leave in January 2008.

January 2008 physical therapy records show the Veteran had active flexion to 70 degrees; extension to 15 degrees and was able to side bend 25 degrees in each direction. 

July 2009 physical therapy testing showed the Veteran had extension at 50% of full extension; flexion to 75% (75% of full flexion being 67.5 degrees according to 38 C.F.R. § 4.71a, Plate V); side bending left at 100% of capability; and side bending right to 75% of full capability.

During a January 2011 VA examination, the Veteran reported that he had worked as an electrician and technician and voluntarily retired in 2009.  He reported that he was independent in activities of daily living.  The Veteran reported complaints of low back pain daily that was a mild ache, with flare-ups once every 2 to 3 months with moderate severity pain.  He reported that in the previous year he had a flare-up lasting a week and requiring him to be in bed most of the day.  He reported that he had no weakness but has had some stiffness.  He reported that during flare-ups he has fatigability and lack of endurance.  Precipitating or aggravating factors are physical walk or repetitive bending.  He reported that he had radiation of pain that radiates to the bottom of his spine.  He reported he had no bladder or bowel dysfunction, and no limitation of his ability to distance walking.  He had no need for assistive devices.  He had no incapacitating episodes prescribed by a doctor.  Current treatment included medication and use of a TENS unit during flare-ups.

On examination, posture was erect and gait was normal.  The Veteran was able to walk without assistive devices.  The Veteran's back was bilaterally symmetric and without gross deformity or apparent scoliosis.  There was no exaggerated thoracic kyphosis or lumbar lordosis.  There were no pathologic reflexes; and no muscle atrophy, hypertrophy or loss of muscle tone.  Strength testing was 5/5 within normal limits for age.  Sensation to pinprick and light touch was normal and symmetrical. Straight leg rising was negative bilaterally.
Range of motion findings after 3 repetitions for the thoracolumbar spine included forward flexion was zero to 80 degrees with some discomfort; extension was zero to 30 degrees; right and left lateral flexion was 0 to 30 degrees; and right and left lateral rotation was zero to 55 degrees.  X-ray examination showed anterior hypertrophic spondylosis at L3 and L4.  The report contains a diagnosis of (1) service-connected lumbosacral muscular strain, and (3) nonservice-connected lumbar spine degenerative disk disease with degenerative joint disease, and no objective findings of radiculopathy.

During a February 2012 VA examination, the examiner concluded that the Veteran had two diagnoses of the thoracolumbar spine: (1) lumbosacral strain, and (2) degenerative disc disease of the lumbar spine.  The Veteran's employment history included that the Veteran had been an HVA&R technician and retired after 10 years in 2010.  He reported that his claimed condition had no effect on his activities of daily living.  He reported that in the last 12 months he was given three days of bed rest with medication in June 2011 because of back strain.  The Veteran reported that he had chronic low back pain, with no radiation reported.  He treated his back with over the counter Advil.

On examination, initial range of motion findings included forward flexion to 75 degrees, with painful motion beginning at 70 degrees; extension to 25 degrees, with pain beginning at 25 degrees; right lateral flexion to 30 degrees, with no objective evidence of painful motion; left lateral flexion to 30 degrees, with no objective evidence of painful motion; right lateral rotation to 30 degrees, with no evidence of painful motion; left lateral rotation to 30 degrees, with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with three repetitions.  After three repetitions, findings included forward flexion to 75 degrees; extension to 25 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  The Veteran did have functional loss or functional impairment of the thoracolumbar spine with contributing factors of less movement than normal and pain on movement.

The Veteran had localized tenderness to palpation on the lower lumbar spine, but did not have guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was 5/5 for all tested parts of the lower extremities.  There was no muscle atrophy.  Deep tendon reflexes were normal for knee and ankle bilaterally.  Sensory examination was normal for sensation to light touch for the relevant parts of the lower extremities tested.  Other sensory findings were normal/intact including pin prick, temperature, vibration, and proprioception.  Straight leg raising test was negative.  The examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy; and did not have any other neurologic abnormalities or findings related to his thoracolumbar spine condition including any bowel or bladder problems/pathologic reflexes.  

The examiner recorded findings that the Veteran had intervertebral disc syndrome of the thoracolumbar spine; but had not had any incapacitating episodes of intervertebral disc syndrome in the past 12 months.  The Veteran did not use any assistive device as a normal mode of locomotion.  The examiner found that functioning of the lumbosacral spine was not so diminished that amputation with prosthesis would equally serve the Veteran.  Imaging studies of the thoracolumbar spine documented arthritis, but did not show a vertebral fracture or other significant findings.  The examiner found that the Veteran's thoracolumbar spine condition did not impact his ability to work.

Regarding any other pertinent findings, the examiner provided the following summary.  The Veteran was ambulatory with no assistive devices and with posture and gait within normal limits.  There was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  There was no loss of function with repetitive use except as noted otherwise above, and a loss of function due to flare-ups could not be determined without resorting to mere speculation.

The examiner provided remarks to some extent distinguishing service-connected lumbosacral strain from degenerative disc disease of the lumbar spine.  The examiner stated that the service-connected lumbosacral strain manifested no ankylosis, and mild functional limitation.  There were no effects on activities of daily living from the condition.  The degenerative disc disease of the lumbar spine manifested no ankylosis, radiculopathy, or functional limitations.  With respect to both conditions, the examiner noted that the Veteran took care of household activities including yard work, and that he did some work outside of the house and did walking all day during hunting season.

In a March 2014 addendum to the February 2012 VA examination report, the examiner reiterated conclusions from the February 2012 VA examination report.

During an October 2015 VA examination, the examiner recorded findings that there had been no doctor prescribed bedrest or incapacitation due to the back condition in the last 12 months.  As the Veteran had retired in 2009, the examiner found that a finding as to impediment to usual occupation was not applicable.  The Veteran had normal posture and gait and did not need assistive devices.  There was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as otherwise noted in the report.  The examiner noted there was no pain upon weight bearing.  

The report contains a diagnosis of lumbosacral strain, mild functional limitation.  The associated report, Disability Benefits Questionnaire (DBQ), contains an additional diagnosis of degenerative arthritis of the spine.

The DBQ report shows that the Veteran denied any change in his lumbar spine condition since last VA examination.  He reported that he managed his low back pain with over the counter medication including Aleve.  The Veteran reported having fairly constant daily low back pain, which was a dull aching pain ranging in severity from level 5 to 7/10, and which was relieved by Aleve.  He had occasional intermittent sharp lumbar pain with sudden movements.  He enjoyed hunting activities.  The Veteran reported episodic low back pain flare-ups (approx 5-6 episodes in the last 12 months) for which he did not seek medical care.   These flare-ups occurred during hunting and carrying deer, or doing back work.  Two flare ups had occurred three weeks prior after trying to lift up his wife after she had fallen.  During flare-ups the Veteran's pain level was 7-8/10 and he would self-treat using a Tens unit, ice-heat, or over the counter Aleve and rest until the flare subsided in a few days.

On range of motion study, forward flexion was to 80 degrees; extension to 25 degrees; right lateral flexion to 30 degrees; left lateral flexion to 25 degrees; and right and left lateral rotation to 30 degrees.  The examiner recorded that pain was noted on examination but that it does not result in functional loss.  There was objective evidence of localized tenderness on palpation of the mid-lumbar spine and focal area along the left paravertebral muscles.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.

The Veteran did not have guarding or muscle spasm.  Muscle strength was 5/5 for all relevant lower extremity findings; and reflexes and sensory examinations were normal.  Straight leg raising was negative.  There was no radiculopathy, ankylosis, or other neurologic abnormality.  The Veteran did have IVDS of the thoracolumbar spine, but had not had any episodes of acute signs or symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The Veteran did not use any assistive device.  The examiner opined that the Veteran's thoracolumbar spine condition did impact on his ability to work, resulting in (1) service-connected mild functional limitation due to lumbosacral strain and (2) nonservice-connected lumbar spondylosis, degenerative joint and disc disease L3-4, L4-5.

Medical records relevant to the rating period on appeal show treatment for complaints of low back pain.  The records are consistent with the VA examinations and do not provide additional information that is not included in the comprehensive VA examination reports.




IV. Analysis

As reflected in a February 2008 VA Form 9, the Veteran generally maintains that he suffers continuously from low back pain and strain, which interfered with his employment and daily living.  He reported in the February 2008 VA Form 9 that he was beginning to miss days of work due to the back condition and had to take at least seven sick days in December 2007 and additional sick leave in January 2008.

In later VA examinations, the examiners to some extent distinguished service-connected low back disability from nonservice-connected disability, but did not clearly distinguish among some of the symptoms attributable solely to service-connected lumbosacral spine disability, although the Veteran is not service connected for degenerative disc disease.

On evaluating a condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  If symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.  

A.  Rating Based on the General Formula 

During the appeal period since the date of claim on September 29, 2005, the Veteran's lumbar spine disorder is assigned a 10 percent disability rating.  A higher rating of 20 percent based on limitation of motion requires either that forward flexion of the lumbar spine is limited to 60 degrees or less; or, that the combined range of motion of the thoracolumbar spine not be greater than 120 degrees.  Nor do any of the records indicate that the Veteran has ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

None of the medical evidence of record shows findings consistent with either of these criteria.  At the February 2012 VA examination, when the range of motion findings were most restricted during examination, flexion was from zero to 70 degrees when pain began; and the combined range of motion of the thoracolumbar spine was 215 degrees.  July 2009 physical therapy records showed a range of motion of 67.5 degrees for forward flexion, but did not have all the measurements required for combined range of motion.  Although there was objective evidence of pain, following repetitive motion there were no additional limitations in range of motion or otherwise.  

Regarding flare-ups the most recent Va examination showed that the Veteran reported episodic low back pain flare-ups (approx 5-6 episodes in the last 12 months) for which he did not seek medical care.  These flare-ups occurred during hunting and carrying deer, or doing back work.  Two flare-ups had occurred three weeks prior after trying to lift up his wife after she had fallen.  During flare-ups the Veteran's pain level was 7-8/10 and he would self-treat using a Tens unit, ice-heat, or over the counter Aleve and rest until the flare subsided in a few days.  Even though the examiner stated that he could not render an opinion without resorting to mere speculation, regarding a more definite loss of function due to flare-ups or repetitive use over time, the examiner concluded that other than those noted flare-ups the Veteran had no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing.  The Veteran has not demonstrated additional functional loss due to weight bearing.  

The Veteran's competent lay statements regarding his flare-ups have consistently been focused on his symptoms of pain requiring bedrest, except the January 2011 examination which noted that during flare-ups he has fatigability and lack of endurance, but no weakness; and his 2007 report of back cramps and spasm during flare-ups.  As will be further explained below, the Veteran's need for bedrest for a few days a few times a year, which was noted in his VA examinations, is encompassed in rating code under incapacitating episodes, and does not warrant a higher rating.  Nor did the Veteran's spasms in 2007 during flare-ups result in an abnormal gait or abnormal spinal contour.  While the Veteran has consistently complained of pain during flare-ups, other than pain a few episodes per year requiring bed rest, he has not complained of, and no medical report demonstrates that he has demonstrated an overall disability picture that reflects that he regularly suffers from decreased or abnormal excursion, strength, speed, coordination, or endurance; or that he suffers from excess fatigability that affects stability, standing, and weight-bearing.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Pain alone is not a functional loss for disability based on range-of-motion loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Furthermore, the 2015 examiner specifically noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  Therefore, a higher rating due to flare-ups is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet.App. 32 (2011); DeLuca v. Brown, 8 Vet.App. 202 (1995).

Under Diagnostic Code 5003, the higher rating of 20 percent is only available if there is X-ray evidence of involvement of two or more major joints with no limitation of motion at all.  That is not the disability picture here (i.e., this Veteran has one major joint involved, with limitation of motion).

Therefore a higher rating is not warranted at any time during the appeal period on the basis of limitation of motion of the lumbar spine as the evidence does not show that the forward flexion of the lumbar spine is limited to 60 degrees or less; or, that the combined range of motion of the thoracolumbar spine is limited to 120 degrees or less, or more severe range of motion symptoms, even with consideration of factors discussed in DeLuca.  See Fenderson, supra. 

Moreover, the evidence shows that gait and posture were normal throughout the rating period.  The weight of the evidence does not demonstrate that the service-connected disability has resulted in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Although there is some evidence of muscle spasm, it does not result in these manifestations; thus, it is contemplated by the 10 percent rating.
 

B. Rating Based on Incapacitating Episodes

The Veteran has been found to have IVDS although he is not service connected for this disability.  In any case, as reflected in each of the VA examinations, the evidence does not show that within a prior 12-month period during any part of the appeal period, there have been incapacitating episodes of acute signs and symptoms due to IVDS associated with the lumbar spine disability that required bed rest prescribed by a physician having a total duration of at least two weeks. 
 
At worst, during the November 2007 VA examination, the Veteran reported that in the past 12 months he had had a doctor prescribed bedrest for incapacitation lasting at most four days.  In February 2008, the Veteran wrote in statements that due to his back condition he would miss days at work, including at least 7 sick leave days in December 2007 and additional sick leave in January 2008.  During the January 2011 VA examination, the Veteran reported that he had a flare-up in the last year that required him to be in bed most of the day for one week.  During the February 2012 VA examination, the Veteran reported that in the previous 12 months he had a three day bed rest with medication in June 2011 because of the back strain.  The remainder of the VA examinations during the appeal period shows that the examiners recorded that the Veteran had not had doctor prescribed bedrest for incapacitation due to the back condition in the past 12 months. 

Thus, as the evidence does not show there have been incapacitating episodes of acute signs and symptoms due to IVDS associated with the lumbar spine disability that required bed rest prescribed by a physician having a total duration of at least two weeks within any prior 12-month period, a rating higher than 20 percent is not warranted during the appeal period on the basis of any such incapacitating episodes.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

C. Associated Objective Neurologic Abnormalities 

The General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code. 

As reflected in the reports of the VA spine examinations during the appeal period, the evidence does not show any objective neurologic abnormalities associated with his low back disability.  The Veteran has not reported and there is no evidence showing that he has had any bowel or bladder or other pertinent conditions referable to neurologic abnormalities associated with the Veteran's lumbar spine disability.  There is no claim or evidence of any radicular symptoms to include radiculopathy to the lower extremities.  There have been no pathologic reflexes shown and sensory examinations of the lower extremities have been normal.  At the most recent VA examination of October 2015, the examiner found that reflexes and sensory examinations were normal; straight leg raising was negative; and there was no radiculopathy or any other neurologic abnormality associated with the lumbar spine disability.

The remainder of the evidence of record does not show that the Veteran has any other neurologic abnormalities associated with radiculopathy of the service-connected lumbosacral spine disability.  

D.  TDIU

The Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran stated he had missed some work in his 2008 lay statements, the Veteran's records only subsequently indicated that he had voluntarily retired.  The Veteran has not argued and the record does not otherwise reflect that his service-connected disabilities were the reason for his retirement.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

E. Conclusions

On the basis of rating criteria as set forth in the General Formula, including limitation of motion, as well as incapacitating episodes, or based on associated objective neurologic abnormalities, the preponderance of the evidence is against the grant of a separate rating or a rating in excess of the existing 10 percent.  As such, there is no doubt to be resolved, and higher or additional separate ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

A disability rating in excess of 10 percent for service-connected lumbosacral strain is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


